Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 5/31/2022, with respect to claims 1-8 have been fully considered and are persuasive.  The 35 USC 103 rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Re claim 1, the prior art fails to teach or render obvious wherein processing the first 2D image comprises independent patch processing to reduce inter-patch color leakage in the final 2D image, the independent patch processing comprising: chroma sub-sampling pixels within each of the projected patches in the first 2D image separately; recombining the chroma sub-sampled patches to form a second 2D image; and compressing the second 2D image.  Claims 6 is allowable for at least the reasons above.
Re Claims 2, the prior art fails to teach or render obvious classifying the 3D point cloud into a plurality of 3D surface patches; projecting the 3D surface patches onto a 2D image plane to form a first 2D image; processing the first 2D image, by coding, transmitting and decoding, to form a final 2D image; and providing the final 2D image as an output.  Claims 3 depends on claim 2 and is also allowable.  Claims 7 are allowable for at least the reasons above.
Re claims 4, the prior art fails to teach or render obvious removing the detected sub-set of points from the first 3D point cloud to form a second 3D point cloud, classifying the 3D point cloud into a plurality of 3D surface patches, projecting the 3D surface patches onto a 2D image plane to form a first 2D image and coding the first 2D image to form a compressed 2D image.
Claim 8 is similarly allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Hoang whose telephone number is (571)270-1346. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER HOANG/Primary Examiner, Art Unit 2616